Exhibit 10.2

 

WAIVER

 

This WAIVER (this “Waiver”) is entered into as of March 30, 2012 by and among
REDDY ICE CORPORATION, a Nevada corporation (the “Borrower”), MACQUARIE BANK
LIMITED (“MBL”), in its capacity as the administrative agent (in such capacity,
the “Administrative Agent”) and MBL, and the other financial institutions from
time to time parties to the Credit Agreement referred to below (collectively,
the “Lenders”).  Unless otherwise specified herein, capitalized terms used in
this Waiver shall have the meanings ascribed to them in to the Credit Agreement
(as hereinafter defined).

 

RECITALS:

 

WHEREAS, Borrower, the Administrative Agent and the Lenders entered into that
certain Amended and Restated Credit Agreement dated as of October 22, 2010 (as
amended by the Amendment No. 1 to Amended and Restated Credit Agreement, dated
as of March 27, 2012, and as further amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, pursuant to Section 7.1.1(b) of the Credit Agreement, the Borrower is
required to furnish to Administrative Agent and the Lenders on or before
March 30, 2012 (x) a Form 10-K together with the consolidated balance sheet of
the Borrower and its Subsidiaries, and the related consolidated statements of
income and cash flow of the Borrower and its Subsidiaries for the Fiscal Year
ended December 31, 2011 (the “2011 Financial Statements”) and (y) a report from
the Borrower’s auditors as to such 2011 Financial Statements (the “Audited
Report”) without any Impermissible Qualification;

 

WHEREAS, the Borrower has requested that Administrative Agent and Required
Lenders waive certain provisions of the Credit Agreement as set for herein;

 

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                      Waiver.  Subject to the limitations set
forth in Section 2 of this Waiver, the Administrative Agent and the Lenders
party hereto hereby waive any Default or Event of Default that may occur or be
continuing as a result of (x) the Borrower’s failure to deliver the 2011
Financial Statements and (y) the Borrower’s delivery of the Audited Report
containing an Impermissible Qualification of the kind specified in clause (a) of
the definition of such term ((x) and (y), together, the “Waived Events”).

 

1.                                      Waiver Termination.  Notwithstanding the
waivers set forth in Section 1, such waivers shall immediately terminate (the
date of such termination, the “Waiver Termination Date”) upon the first
occurrence of any of the following events:

 

(a)         the Borrower shall fail to deliver the 2011 Financial Statements on
or before April 16, 2012;

 

--------------------------------------------------------------------------------


 

(b)         any Default or Event of Default under the Credit Agreement other
than the Waived Defaults; or

 

(c)          March 30, 2013.

 

2.                                      Representations and Warranties.  In
order to induce Administrative Agent and the Lenders to enter into this Waiver,
the Borrower represents and warrants to Administrative Agent and each Lender
(which representations and warranties shall survive the execution and delivery
of this Waiver), that:

 

(a)                                 the execution, delivery and performance by
the Borrower of this Waiver has been duly authorized by all necessary corporate
action and this Waiver is a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
affecting, creditors’ rights generally and the effects of general principles of
equity;

 

(b)                                 on and as of the effectiveness of this
Waiver after giving effect to this Waiver and the transactions contemplated
hereby, the representations and warranties set forth in each Loan Document
shall, in each case, be true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) with the
same effect as if then made (unless stated to relate solely to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date);

 

(c)                                  at the time of and immediately following
the date hereof, after giving effect to the waivers of the Waived Events, no
Default or Event of Default shall be in existence; and

 

(d)                                 by its signature below, the Borrower agrees
that it shall constitute an Event of Default if any representation or warranty
made above should be false or misleading in any material respect.

 

3.                                      Miscellaneous.

 

3.1                               Effect; Ratification.

 

(a)                                 Except as specifically set forth above, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.

 

(b)                                 The execution, delivery and effectiveness of
this Waiver shall not operate as a waiver of any right, power or remedy of
Administrative Agent or any Lender under the Credit Agreement or any other Loan
Document, nor constitute amendment of any provision of the Credit Agreement or
any other Loan Document, except as specifically set forth herein.  Upon the
effectiveness of this Waiver, each reference in the Credit

 

2

--------------------------------------------------------------------------------


 

Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as waived
hereby.

 

(c)                                  The Borrower acknowledges and agrees that
the waivers set forth herein are effective solely for the purposes set forth
herein and that the execution and delivery by Administrative Agent of this
Waiver shall not be deemed (i) except as expressly provided in this Waiver, to
be a consent to any amendment, waiver or modification of any term or condition
of the Credit Agreement or of any other Loan Document, (ii) to create a course
of dealing or otherwise obligate Administrative Agent or Lenders to forbear,
waive, consent or execute similar amendments under the same or similar
circumstances in the future, or (iii) to amend, prejudice, relinquish or impair
any right of Administrative Agent or Lenders to receive any indemnity or similar
payment from any Person or entity as a result of any matter arising from or
relating to this Waiver.  The Credit Parties agree that upon the Waiver
Termination Date, the Waiver shall be of no further force or effect and the
Waived Events shall constitute immediate Events of Defaults, without notice of
any kind necessary by the Administrative Agent or the Lenders.

 

3.2                               Counterparts and Signatures by Fax.  This
Waiver may be executed in any number of counterparts, each such counterpart
constituting an original but all together one and the same instrument.  An
executed counterpart of this Waiver delivered by facsimile or in portable
document format shall constitute an original and shall not affect the validity,
enforceability or binding effect of this Waiver.

 

3.3                               Severability.  In case any provision in or
obligation under this Waiver shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

3.4                               Loan Document.  This Waiver shall constitute a
Loan Document.

 

3.5                               Release.  To the extent not otherwise set
forth herein, the Borrower hereby remises, releases, acquits, satisfies and
forever discharges the Administrative Agent and the Lenders, each of their
respective agents, employees, officers, directors, predecessors, attorneys and
all others acting or purporting to act on behalf of or at the direction of the
Administrative Agent or the Lenders, of and from any and all manner of actions,
causes of action, suit, debts, accounts, covenants, contracts, controversies,
agreements, variances, damages, judgments, claims and demands whatsoever, in law
or in equity, which any of such parties ever had, now has or, to the extent
arising from or in connection with any act, omission or state of facts taken or
existing on or prior to the date hereof, may have after the date hereof against
the Administrative Agent or the Lenders, their agents, employees, officers,
directors, attorneys and all persons acting or purporting to act on behalf of or
at the direction of the Administrative Agent or the Lenders (“Releases”), for,
upon or by reason of any matter, cause or thing whatsoever through the date
hereof in connection with this Waiver or the Loan Documents.  Without limiting
the generality of the foregoing, the Borrower waives and affirmatively agrees
not to allege or otherwise pursue any defenses, affirmative defenses,
counterclaims, claims, causes of action, setoffs or other rights they do, shall
or may have as of the date hereof, including, but not limited

 

3

--------------------------------------------------------------------------------


 

to, the rights to contest:  (a) the right of the Administrative Agent and the
Lenders to exercise their rights and remedies described in this Waiver; (b) any
provision of this Waiver or the Loan Documents; or (c) any conduct of the
Administrative Agent, the Lenders or other Releases in connection with this
Waiver or the Loan Documents.

 

3.6                               GOVERNING LAW.  THIS WAIVER AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL, IN ALL RESPECTS, INCLUDING MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS
OF THE UNITED STATES OF AMERICA.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Waiver as of the date
first above written.

 

 

REDDY ICE CORPORATION

 

 

 

By:

/s/ Steven J. Janusek

 

Print Name:

Steven J. Janusek

 

Title:

Chief Financial Officer

 

 

 

 

 

 

MACQUARIE BANK LIMITED, as Administrative Agent and a Lender

 

 

 

By:

/s/ David Prince Althea Hennedige

 

Name:

David Prince and Althea Hennedige

 

Title:

Authorized Signatories

 

Signature page to Waiver to Credit Agreement

 

--------------------------------------------------------------------------------